Citation Nr: 1720145	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than April 18, 2007 for the award of service connection for coronary artery disease to include cardiac arrhythmia related to PVC (previously claimed as possible viral myocarditis with compensated heart, cardiac arrhythmia to include generalized heart condition).

2.  Entitlement to an effective date earlier than July 17, 2005, for the award of service connection for diabetes mellitus type 2 based on revision of the July 12, 2007 rating decision because of clear and unmistakable error.

3.  Entitlement to an effective date earlier than June 4, 2013 for peripheral neuropathy, right lower extremity, currently evaluated as 20 percent.

4.  Entitlement to an effective date earlier than June 4, 2013 for peripheral neuropathy, left lower extremity, currently evaluated as 20 percent.

5.  Entitlement to an effective date earlier than June 4, 2013 for individual unemployability (IU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a February 2010 rating decision, the RO granted service connection for cardiac arrhythmia related to PVC (previously claimed as possible viral myocarditis with compensated heart, cardiac arrhythmia to include generalized heart condition) and assigned a 10 percent disability rating effective April 18, 2007.  The Veteran appealed the effective date assigned by filing a notice of disagreement in March 2010.  The RO issued a Statement of the Case in September 2011 and the Veteran perfected his appeal by filing a VA Form 9 in October 2011.

Thereafter, in a January 2013 rating decision, the RO increased the evaluation to 60 percent, effective April 27, 2012, and recharacterized the disability as coronary artery disease to include cardiac arrhythmia related to PVC (previously claimed as possible viral myocarditis with compensated heart, cardiac arrhythmia to include generalized heart condition).  The effective date was based on the most recent VA examination, which diagnosed coronary artery disease.  

With regard to the grant of service connection for a heart disease, the Veteran initially appealed only the effective date assigned for the award of service connection.  However, in his substantive appeal received in October 2011, via VA Form 9 Appeal to Board of Veterans' Appeals, received more than one year following the February 2010 grant of service connection, the Veteran indicated that a higher 30 percent rating is warranted for his heart disease.  Additionally, in a March 2017 Informal Hearing Presentation, seven years following the February 2010 grant of service connection, the Veteran's agent argued that "an avenue exist to award at least 60% for coronary artery disease back to April 18, 2007."  

As a final matter, the Board notes that to the extent the October 2011 substantive appeal and March 2017 communication was an attempt to file a claim for an earlier effective date for the award of the disability rating, the Board is precluded as a matter of law from addressing this claim on direct appeal.  This is so because the issue was raised via an impermissible freestanding earlier effective date claim that was filed after the prior decision establishing the effective date of the disability rating for service connection became final.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed VA decision.)  

While acknowledging that the Veteran filed a timely notice of disagreement with the April 18, 2007 effective date assigned to the initial 10 percent rating for heart disease, the Veteran did not perfect an appeal with regard to the issue of the rating assigned.  The first communication indicating a request for an increased rating was the October 2011 substantive appeal which is more than one year following the February 2010 rating decision.  Furthermore, following the RO's January 2013 decision granting an increased 60 percent rating, effective April 27, 2012, in a statement received in May 2013, via VA Form 21-4138, the Veteran explained that he continued to seek an earlier effective date for the award of service connection for heart disease.  This characterization and his subsequent statements do not express any intent on the part of the Veteran to perfect an appeal with regard to the effective date assigned to the increased disability rating for heart disease.  Here, the Veteran timely disagreed with the effective date the RO assigned when it granted the 10 percent rating in February 2010; and in a May 2013 statement, he also timely disagreed with the effective date the RO assigned when it granted the 60 percent rating in January 2013.  The Veteran did not disagree or timely appeal the assigned rating of the heart disease.  Thus, this issue is not in appellate status and will not be addressed further.

Finally, in a January 2014 decision, the RO determined that the effective date of July 17, 2005, for the award of service connection for diabetes, was not a clear and unmistakable error and denied entitlement to an earlier effective date.  

The issues of entitlement to earlier effective dates for peripheral neuropathy of the right and left lower extremities, and entitlement to an earlier effective date for individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed May 1970 and November 1970 decisions the RO denied a claim of entitlement to service connection for a heart disease.  

2.  In an unappealed November 1993 decision, the RO denied a November 12, 1993 claim of entitlement to service connection for a disability claimed as chest pain.  

3.  The July 12, 2007 rating decision that assigned an effective date of July 17, 2005 assigned for award of service connection for diabetes, did not contain clear and unmistakable error.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 18, 2007 for the award of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2016). 

3.  The criteria for revising the July 12, 2007 RO decision based on CUE, as to the July 17, 2005 effective date for award of service connection for diabetes have not been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  

Adequate notice with regard to the heart disease claim was provided in a letter sent to the Veteran in June 2008.  Service, private, and VA treatment records are associated with the claims file.  VA provided adequate examinations in this case as discussed further on in this document.  There is no indication of any evidence needed to adjudicate the appeal as to the effective date assigned for the heart disability.  

Concerning CUE, the provisions of the Veterans Claims Assistance Act of 2000 and implementing regulations do not apply in this case because a motion based on CUE is not an application for benefits, but rather is a request for a revision of a prior decision.  As such, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, and no further factual development would be appropriate.  See 38 C.F.R. §§ 20.1402, 20.1411(c); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Disabled Am. Veterans v. Gober, 234 F.3d 682, 704 (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 121 S.Ct. 1605, 149 L.Ed.2d 471 (2001).



II.  Earlier Effective Dates

The determination of an effective date for benefits for a disability can be a complex matter.  Generally, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(2). 

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  In this case, the Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307 (a)(6).  

According to 38 C.F.R. § 3.816 (b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was added to the list of presumptive disabilities on August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

The Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. 
§ 3.816(b)(1) and has a "covered herbicide disease" (i.e., coronary artery disease) within the meaning of 38 C.F.R. § 3.816 (b)(2). 

As applicable to this case, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of 38 C.F.R. § 3.816.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded . Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1).  

If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of 38 C.F.R. § 3.816.  A claim will be considered a claim for compensation for a particular covered herbicide disease if :(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c).  

Under paragraph (c)(3), if the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  See 38 C.F.R. § 3.816 (c)(3).  

If the requirements of 38 C.F.R. § 3.816 (c)(2) or (c)(3) are not met then the effective date of the award will be determined in accordance with 38 C.F.R. § 3.114 and § 3.400.  

Retroactive effective dates are allowed, to a certain extent, in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).  (1) If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. (2) If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  (3) If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a).  

Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. §  3.400.  


      I.  Heart Disease

The Veteran seeks an earlier effective date for the grant of service connection for a heart disease.  Specifically, in a March 2010 notice of disagreement the Veteran contends that the effective date should be the date that his initial heart condition claim was denied in May 1970 because his claim for service connection was received within one year of separation from service.

Accordingly, in determining the effective date for the award of the Veteran's benefits for heart disease, the Board must consider (1) the date of his claim for benefits; (2) the facts found as to his disability; including the date the disability first manifested and the date entitlement to benefits was authorized by law or regulation; and (3) the Veteran's status as a Nehmer class member.


      I.  Heart Disease. A. Background

First the Board explains the procedural background of this case and then turns to substantive evidence of record regarding the Veteran's heart condition.

In March 1970, the Veteran filed an initial claim for service connection for left ventricle ischemia and a chest condition.  In a May 1970 decision, the RO denied service connection for a chest condition and heart condition, noted as possible viral myocarditis with compensated heart.  The Veteran was notified of the determination in correspondence dated in June 1970.  Enclosed with the notification was a VA Form 21-4107 which contained the Veteran's procedural and appellate rights and the notification was copied to the Veteran's representative.  The RO confirmed and continued that denial in a November 1970 decision.  The Veteran was notified of the determination by correspondence dated in December 1970, this notice included his procedural and appellate rights and was copied to his representative.  No notice of disagreement (NOD) was filed within the next year.  

Thereafter, on November 12, 1993, the Veteran submitted a claim for service connection for a chest injury and residuals of chest pain, via VA Form 21-526.  In a November 1993 decision, the RO continued the denial of service connection for a chest condition, noted as cardiac arrhythmia.  The Veteran and his representative were notified of the determination by letter dated in January 1994.  This letter included an enclosure that specified his procedural and appellate rights.  No NOD was filed within the next year.  

In a VA Form 21-4138 received on April 18, 2007, the Veteran sought to reopen his claim for a heart condition.  He explained that he had been diagnosed with diabetes and requested to "re-file" a claim for diabetes and also a claim for heart condition secondary to diabetes.  The RO considered the April 18, 2007 statement as a new claim for benefits for consideration of a heart condition secondary to service-connected diabetes.  

In a subsequent July 2008 decision, the RO, in part, reopened the previously denied claim for service connection for a heart disease due to new and material evidence consisting of VA and private treatment records, and also characterized the issue as possible viral myocarditis with compensated arrhythmia to include generalized heart condition as secondary to diabetes.  The RO continued the denial of service connection for a heart disease to include as secondary to service-connected diabetes finding that the new evidence did not establish that possible viral myocarditis with compensated arrhythmia to include generalized heart condition was incurred in or caused by service, or within any applicable presumptive period; nor did it establish a causal relationship between a current heart disease and service-connected diabetes.

Thereafter, the Veteran submitted a statement in October 2008 stating that his chest pain started during military service and since that time he has had a history of heart catheterizations related to the onset of chest pain in service.  The Veteran also wrote that a private practitioner, Dr. A., sent him to a heart and vascular specialist who informed the Veteran that he had an abnormal heart.  As discussed in detail below, the Veteran submitted private treatment records documenting this history.

In a February 2010 rating decision, the RO granted service connection for cardiac arrhythmia related to PVC (previously claimed as possible viral myocarditis with compensated heart, cardiac arrhythmia to include generalized heart condition) and assigned a 10 percent disability rating effective April 18, 2007.  The effective date is the date of claim for service connection for a heart disease secondary to diabetes.  As discussed below, the decision was based on the submission of private and VA treatment records as well as a November 2009 VA heart examination with a January 2010 addendum opinion.  

In a March 2010 notice of disagreement, the Veteran appealed the February 2010 decision arguing that an earlier effective date was warranted for the award of service connection.  Additionally, in a July 2011 statement, the Veteran asserts that his actual diagnosis for ischemia was in the 1970s, as indicated by the medical evidence; he is entitled to an earlier effective date for the grant of service connection.  

During the pendency of the appeal, in a January 2013 rating decision, the RO increased the evaluation for heart disease to 60 percent disabling, effective April 27, 2012, and recharacterized the disability as coronary artery disease to include cardiac arrhythmia related to PVC (previously claimed as possible viral myocarditis with compensated heart, cardiac arrhythmia to include generalized heart condition).  The effective date is the date of the most recent VA examination that shows the Veteran was diagnosed with coronary artery disease.  Here, the RO acknowledged that private treatment records from The Dayton Heart Center show a small area of mild mid and distal inferior wall ischemia but no evidence of a diagnosis of ischemic heart disease; concluding that private treatment records merely indicate that ischemia could not be excluded.  Hence, the RO determined that the effective date was April 27, 2012, the date the VA examination shows a diagnosis of coronary artery disease.

Now the Board turns to the substantive evidence in this case that addresses the type of heart disease suffered by the Veteran.  In this regard, electrocardiogram results and stress test results show multiple diagnoses of ST-T changes, ST-T abnormalities, and indications of ischemia.  Specifically, pertinent private treatment records associated with the claims files are dated from February 1970 to November 2010 and show the Veteran was treated on multiple occasions for complaints of chest pain.  

An EKG dated in February 1970 identified occasional PVC, with periods of ventricular bigeminy and left ventricular hypertrophy with ischemia.  A March 16, 1970 VA EKG was abnormal and identified left ventricular hypertrophy and ischemia.  The report notes that the current EKG remains unchanged as compared with previous tracing on March 2, 1970.  A March 1970 VA treatment record from Dayton VA Medical Center shows a diagnosis of possible viral myocarditis with compensated heart and systolic murmur of undetermined origin.  A subsequent September 1970 VA EKG identified sinus rhythm with frequent PVCs, suggestive of LVH and strain or ischemia; the clinical impression was myocarditis.  

A June 1976 record from Good Samaritan Hospital (GSH) documents that his echocardiogram was within normal limits, his electrocardiogram showed nonspecific ST-T changes and cardiac catheterization and coronary arteriogram showed minimal mitral valve prolapsus.  

A February 1985 private treatment record from GSH reflects the Veteran was admitted with the diagnoses of chronic chest pain of increasing severity and frequency; rule out crescendo angina; rule out coronary artery disease, and left ventricular hypertrophy by voltage criteria on electrocardiogram.  His final diagnoses was chronic recurrent chest pain of undetermined origin (status post negative cardiac catheterization in 1975 and status post negative cardiac catheterization on February 25, 1985 admission); and left ventricular hypertrophy by voltage criteria on electrocardiogram.

An August 1991 private treatment record from St. Elizabeth Medical Center shows the Veteran presented with complaints of chest pain.  Examination report shows EKG showed non-specific ST-T changes.  EKG revealed abnormal resting consistent with left ventricular hypertrophy, stress induced and increased ST/T-wave changes possibly ischemic, superimposed on left ventricular hypertrophy, thought to be false positive.  The diagnosis was chest pain, rule out myocardial infarction and recurrent chest pain; etiology uncertain, rule out coronary insufficiency.  An August 1991 chest x-ray was negative and identified the heart was upper limits of normal size and a stress test was also negative.

A June 14, 1993 private treatment record from GSH shows the Veteran presented to the emergency room and was admitted with complaints of chest pain and discomfort.  At that time an EKG revealed a normal sinus rhythm with a borderline first degree AV block and a left ventricular hypertrophy by voltage criteria.  A June 17, 1993 admittance report shows the Veteran was admitted to the hospital to rule out myocardial infarction.  At this time, the impression was noted to include unstable angina pectoris with new EKG changes suggestive of anterior wall ischemia.  The discharge diagnoses one day later included chest pain, acute myocardial infarction ruled out and left ventricular hypertrophy.

Thereafter, on June 24, 1993 he presented for follow-up examination and nuclear stress EKG test, the diagnosis was normal thallium scan with no evidence of myocardial ischemia or infarction.  The examination report notes no evidence of ischemia and chest pain was not reproduced.  

An August 1999 electrocardiography was conducted at Grandview Hospital due to complaints of chest pain.  There were no abnormal findings.

A July 2001 stress EKG study from GSHwas negative for ischemia.  A July 2001 cardiac stress test was also normal.

An October 2008 private exercise stress study was performed due to the Veteran's complaints of chest pain.  A baseline EKG showed normal sinus rhythm with ST segment changes seen in the anterior lateral leads.  The conclusion was abnormal baseline EKG with no further significant changes to suggest ischemia.  In so finding, the report notes that the Veteran did experience chest pain and achieved only 78 percent of the target heart rate along with dyspnea, which resolved within one minute in the post stress time period.  There were occasional PVCs and no significant dysrhythmias.

The Veteran was afforded a VA heart examination in November 2009 with a January 2010 addendum opinion to determine whether service-connected diabetes aggravated or chronically worsened his heart condition.  The examination report reflects the Veteran reported daily chest pain with exertional activities relieved with rest.  He also reported occasional shortness of breath.  The Veteran reported he was followed by a private physician.  The examination report indicates the VA examiner recommended a stress test to look for reversible ischemia and an echocardiogram to check ejection fraction as well as a myocardial perfusion imaging, and the examiner also advised the Veteran to discuss these recommendations with his private practitioner.  On examination there was no chest pain and EKG showed NSR, occasional PVC, no ST-T changes and there was no evidence of heart failure.  The examiner noted the Veteran had exertional chronic stable angina and also that the Veteran needed angina treatment and ischemic work up.  The examination report indicates the Veteran preferred to see his private practitioner at that time.

A subsequent December 2009 VA myocardial perfusion study identified no definitive abnormalities by cardiac scan following pharmacologic stress and normal ejection fraction.  The examiner concluded that several episodes of "chest discomfort" were reported and each episode was associated with sinus rhythm with frequent PVCs.

A January 2010 addendum opinion shows the November 2009 examiner, a staff physician in Cardiology, concluded that she was unable to resolve the issue without resorting to mere speculation.  In so finding, the examiner explained that "diabetes can cause coronary artery disease (CAD) and arrhythmia like PVCs.  [The Veteran did not have evidence of myocardial ischemia on the usual tests that detect large epicardial vessel disease.  Diabetes can also cause small vessel disease in the heart, these small vessels are not seen on these tests."

An October 2010 private report from The Dayton Heart Center, shows the Veteran underwent myocardial perfusion imaging study and a repeat nuclear scan to evaluate the etiology of chest pain.  The conclusions were ischemic clinical response to submaximal exercise and lexiscan stress and nonischemic response to lexiscan stress submaximal exercise test.  Myocardial perfusion imaging was abnormal and identified fixed basal inferior wall defect suggestive of soft tissue attenuation artifact, small area of mild and distal inferior wall ischemia, and normal left ventricular cavity size.

In correspondence dated on October 8, 2010, Dr. J.H.T. of The Dayton Heart Center, informed Dr. B.A., the Veteran's private practitioner that the Veteran underwent consultation for cardiac status.  Dr. T. explained that EKG identified sinus rhythm with anterolateral T-wave abnormalities and that ischemia could not be excluded.  Dr. T. noted that a treadmill stress test in 2008 showed no evidence of ischemia.  He also noted that the Veteran was exposed to Agent Orange and there was some concern about the adverse effects related to that exposure.  Dr. T. concluded that chest pain was of unclear etiology and the abnormal EKG could represent ischemia.  In so finding, Dr. T. noted that he ordered a treadmill nuclear test to evaluate for underlying ischemia as well as an echocardiogram to look at the left ventricular and valvur function in view of the chest pain and abnormal EKG.

Thereafter, an October 26, 2010 private treatment record from The Dayton Heart Center shows the Veteran participated in a stress test on October 18, 2010, which showed a small area of mild mid and distal inferior wall ischemia and an echocardiography showed normal left ventricular function.

A November 2010 private treatment record shows the Veteran underwent left heart catheterization due to chest pain and abnormal stress test.

A subsequent November 2010 private treatment record from The Dayton Heart Center shows the Veteran presented for follow-up after recent cardiac catheterization because of abnormal stress test.  He reported chest discomfort described as tightness in the chest and denied shortness of breath or dizziness.  On examination the heart was noted to sound normal.  EKG identified sinus rhythm and anterolateral T-wave abnormalities.  It was concluded that ischemia could not be excluded.  The diagnoses were abnormal cardiovascular testing and stress test; chest tightness/pressure and stable; and abnormal EKG.

The Veteran was afforded a VA heart examination in April 2012.  The examination report indicates he was diagnosed with coronary artery disease in October 2010 noting an October 18, 2010 nuclear stress test identified a small area of mild mid and distal inferior wall ischemia.  Following examination of the Veteran the examiner diagnosed coronary artery disease.


      I.  Heart Disease. B. Analysis

At the outset, the Board notes that since VA did not deny compensation for coronary heart disease in a decision issued September 25, 1985 and May 3, 1989; the Veteran's claim for an earlier effective date is not covered under 38 C.F.R. 
§ 3.816 (c)(1).  

The Board recognizes that the Veteran initially filed his claim for service connection for a heart condition in March 1970.  VA notified him of the denial of that claim in e Veteran was notified of the decisions denying service connection for a heart disease in letters dated in June 1970 and December 1970, but did not appeal these determinations, and did not submit new and material evidence within the one year appeal period.  The May and November 1970 denials therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  Hence, the March 1970 claim cannot serve as a basis for an earlier effective date under the Nehmer regulations.  

Paragraph (c)(2), however, is applicable in the Veteran's appeal because a claim for a heart condition was received on November 12, 1993, which is between May 3, 1989 and August 31, 2010 (the effective date of the change in regulation allowing for a presumption of the covered disease).  As relevant to the current appeal, the effective date will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  See 38 C.F.R. § 3.816 (c)(2).  

Although the November 12, 1993 claim can be the basis for assigning an earlier effective date in this case, the question remains as to when entitlement to service connection for ischemic heart disease arose.  In this case, this reduces to the date that his ischemic heart disease manifested.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56   (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110 (a)).  

There is evidence showing that he had ischemic heart disease many years ago as well as evidence showing that he did not have ischemic heart disease during the 1970s through the early 2000s.  The favorable and unfavorable evidence on this question is in relative equipoise.  Diagnostic tests showed ischemia at least as early as July 1993, prior to the November 1993 claim.  The January 2010, November 2010, and April 2012 statements of medical professionals are evidence particularly favorable to a finding that the Veteran had ischemic heart disease at the time he filed his claim in November 1993.  Resolving reasonable doubt in favor of the Veteran the Board concludes that the proper date of grant of service connection for heart disease in this case is November 12, 1993.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To that extent the appeal must be granted.  As the 1970 decisions are final and the Nehmer agreement does not extend to the 1970 claim, the preponderance of evidence is against assigning an effective date earlier than November 12, 1993.  


II.  Diabetes

The Veteran first filed a claim of entitlement to service connection for diabetes on July 17, 2006.  In the July 2007 decision, the RO awarded service connection for diabetes associated with herbicide exposure and assigned an effective date of July 17, 2005.  The effective date for the award of benefits was one year earlier than the date of claim.  38 U.S.C.S. 5100(g).  The Veteran did not complete an appeal of the July 2007 decision, and the decision therefore became final one year after the date of issuance.  38 C.F.R. §20.1103.  

In a June 2013 statement the Veteran requested an earlier effective date for the award of service connection for diabetes.  By September 2013 correspondence, the VA informed the Veteran that the July 2007 decision awarding entitlement to service connection was final and as such, VA could not accept a claim for an earlier effective date on a final decision.  However, the Veteran was informed that he could request revision based on clear and unmistakable error (CUE) with respect to the assignment of the effective date in the unappealed July 2007 decision.  By correspondence dated in December 2013, the Veteran's agent advised that the Veteran is seeking an effective date of May 2000 for diabetes and complications thereof based on CUE.

A subsequent January 2, 2014 decision, in part, denied entitlement to an earlier effective date for service connection of diabetes.  Thereafter, a January 15, 2014 decision, in part, determined that the previous effective date assigned for diabetes was not clear and unmistakable error and denied entitlement to an earlier effective date for service connection of diabetes.  

In a February 2014 notice of disagreement, the Veteran's agent argued that the Veteran seeks an earlier effective date of May 2000; the date he was initially diagnosed with diabetes.  

Specifically, the February 2014 notice of disagreement noted:

[The Veteran] initially filed for disabilities related to Agent Orange in 1993.  As per Nehmer, if confirmed by a review of the claims folder, the date of claim for service connection for diabetes ... would be at the date of that filing.  [The Veteran] reports that [he] was diagnosed with diabetes in 2000 and since the 1993 claim for agent orange was essentially an unadjudicated claim, the effective date should be assigned on the earliest date that the medical records can confirm a diagnosis of the disease.  [The Veteran] reports that all his private medical records have already been made available to your office and that you have all the evidence regarding his appeal that the date of entitlement should be established as the later of the date of claim and date of entitlement arose for his ... diabetes complications.

In a statement received on April 18, 2007, the Veteran reported that that he has received treatment for diabetes since the 1970s.  Pertinent treatment records consist of private treatment records from Dr. B.A., a private practitioner, dated from August 2000 to May 2007 show the Veteran was treated for diabetes in August 2000.  A statement dated in February 2007 from Dr. B.A., a private practitioner, notes the Veteran was diagnosed in 2000 with diabetes mellitus, type 2 with oral medication.  A subsequent statement dated in May 2007 from Dr. A. states the Veteran has been a type 2 diabetic since 2005 on a diet and medication. 

In communication dated in June 2007 Dr.G.A., a private practitioner of PriMed Physicians wrote that the Veteran was under his care from 2002 through the fall of 2005 and he was diagnosed with diabetes mellitus type 2 in February 2004 treated with medication.  Dr. A. explained that he was seen on a 2 to 3 month basis but had not been seen since August 24, 2005.

Additionally, a July 2001 cardiac stress test from GSH notes a history of diabetes.

Key to the Veteran's claim, on May 8, 2001, diabetes mellitus was added to the list of herbicides diseases presumptively associated with exposure to Agent Orange in Vietnam.  See 66 Fed. Reg. 23166 (May 8, 2001).  Accordingly, the Veteran was assigned an effective date one year earlier than the date of claim for diabetes pursuant to the change in law.

In this regard, a prior final regional office decision must be reversed or revised where evidence establishes CUE.  See 38 U.S.C. § 5109A (a); 38 C.F.R. § 3.105(a) (2016).  There is a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in existence at the time were incorrectly applied; (2) the alleged error must be undebatable such that had it not been made, would have manifestly changed the outcome at the time that it was made; and (3) a determination that there was CUE must be made based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting "manifestly changed the outcome" language in Russell); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Further, CUE is a very specific and rare kind of error.  It must be an error of fact or law that when subsequently reviewed "compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  "Whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed. The governing law requires that the error be 'undebatable' and that the commission of the alleged error must have 'manifestly changed the outcome' of the decision."  King v. Shinseki 26 Vet. App. 433 (2014) citing Russell, 3 Vet. App. at 313.  There is a presumption of validity to otherwise final decisions.  Where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo, 6 Vet. App. at 44. 

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  Here, the Veteran's agent pled CUE with specificity (arguing that under Nehmer, the RO failed to award an earlier effective date).  .

During the period on appeal, VA regulation provided that a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155 (a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The first service connection claim for diabetes of record is a VA Form 21-4138 completed by the Veteran and received by VA on July 17, 2006.  There is no evidence of record, formal or informal, of a claim of entitlement to service connection for diabetes before this date.  The claim received in November 1993 could not be even liberally construed as a claim of entitlement to service connection for diabetes.  What the Veteran claimed was entitlement to benefits for chest pains due to a physical injury (mortar round hitting him in chest).  Evidence submitted contemporaneous to that claim and earlier evidence of record did not mention diabetes.  The first claim of entitlement to service connection for diabetes was received at VA on July 17, 2006.  

He was awarded an effective date of July 17, 2005, which is one year prior to the date of receipt of his initial claim for diabetes.  There is no evidence of record, formal or informal, of a claim of entitlement to service connection for diabetes before July 2006.  

Furthermore, the Veteran is not eligible for a retroactive effective date for the award of service connection for diabetes.  The Nehmer stipulations are not applicable in this case.  As indicated above, the Veteran served in the Republic of Vietnam and was granted presumptive service connection for diabetes based on exposure to herbicides during such service; he is therefore a Nehmer class member.  However, VA had not previously denied service connection for his diabetes between September 25, 1985, and May 3, 1989.  38 C.F.R. § 3.816(c)(1).  Likewise, a disability compensation claim for diabetes was not pending before VA on May 3, 1989, nor was such a claim received by VA between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes as a disease presumptively due to in-service exposure to herbicides became effective.  38 C.F.R. § 3.816(c)(2).

Because the Veteran is not eligible for a retroactive effective date and the Nehmer stipulations are not applicable, the effective date for the grant of service connection for diabetes must be assigned pursuant to 38 C.F.R. § 3.400, which provides that the effective date for an award of service connection based on an original claim is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. 

The July 12, 2007 rating decision granted the July 17, 2005 effective date for award of service connection for diabetes consistent with the law extant at the time and the facts as they were known at the time.  The decision does not contain clear and unmistakable error.  Therefore the appeal is denied.  


ORDER

An effective date of November 12, 1993 is granted for the award of coronary artery disease to include cardiac arrhythmia related to PVC (previously claimed as possible viral myocarditis with compensated heart, cardiac arrhythmia to include generalized heart condition).

An effective date earlier than July 17, 2005 for diabetes mellitus type 2 is denied.


REMAND

The record reflects that the Veteran filed a notice of disagreement (NOD) with claims adjudicated by the RO subsequent to the rating decisions currently on appeal.  Specifically, in August 2016, the RO increased the disability rating for peripheral neuropathy, right lower extremity to 20 percent; increased the disability rating for peripheral neuropathy, left lower extremity to 20 percent; and also granted entitlement to individual unemployability.  The Veteran filed an NOD with respect to these issues in December 2016.  To date, the RO has not responded to the Veteran's NOD nor issued a Statement of the Case as to these issues; therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case addressing the issues of entitlement to an earlier effective date for peripheral neuropathy of the right and left lower extremities, and an earlier effective date for individual unemployability.  The Veteran must be advised of the time limit for filing a substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


